Citation Nr: 0328462	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  02-08 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1967 to 
August 1971.  This matter comes to the Board of Veterans' 
Appeals (Board) from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Atlanta Regional Office 
(RO), which declined to reopen the veteran's claim of service 
connection for PTSD.


REMAND

After the RO issued a supplemental statement of the case in 
September 2002, the veteran submitted additional medical 
evidence that has not yet been considered by the RO.  
Applicable law requires RO consideration of evidence prior to 
Board adjudication.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  As such, the RO must consider this new evidence.

In addition to the foregoing, the RO, by March 2001 letter, 
informed the veteran of the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).  Rather than affording him one 
year in which to respond, the RO instructed him to respond 
within 60 days.  The veteran, however, is entitled to a one-
year period in which to respond.  See Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, ___ F.3d ___, 
No. 02-7007 (Fed. Cir. Sept. 22, 2003) (holding 38 C.F.R. 
§ 3.159(b)(1) to be invalid for imposing a 30-day, rather 
than one-year, deadline for the submission of evidence).  
Appropriate notice must be provided.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2003).  
Specifically, the RO must send the veteran 
an amended letter describing his rights 
and responsibilities under VCAA in 
accordance with the recent decision in 
Paralyzed Veterans of America V. Secretary 
of Veterans Affairs and any other 
applicable legal precedent.  

2.  After the foregoing has been 
completed, the RO should review the 
entire record to include all evidence 
submitted after September 2002.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

3.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


